Cite as 2016 Ark. App. 137

                  ARKANSAS COURT OF APPEALS
                                           DIVISION I
                                          No. CV-15-109



                                                 Opinion Delivered   March 2, 2016

   TIMOTHY HOLLIS                           APPEAL FROM THE WASHINGTON
                                  APPELLANT COUNTY CIRCUIT COURT
                                            [NO. CV-14-1701-4]
   V.
                                                 HONORABLE CRISTI BEAUMONT,
   FAYETTEVILLE SCHOOL                           JUDGE
   DISTRICT NO. 1 AND PAUL
   HEWITT IN HIS OFFICIAL
   CAPACITY AS SUPERINTENDENT
   OF FAYETTEVILLE SCHOOL        REVERSED AND REMANDED
   DISTRICT NO. 1
                       APPELLEES

                                  BRANDON J. HARRISON, Judge

        This case is a companion to Hollis v. Fayetteville School District, 2016 Ark. App. 132

(Hollis II), also decided today. Many of the underlying facts and procedural history of this

case are detailed in Hollis II.

        In this appeal, Hollis argues that the circuit court erred in dismissing his FOIA

complaint pursuant to Ark. R. Civ. P. 12(b)(8). We agree.

        Section 25-19-107 (Repl. 2014) of Arkansas’s Freedom of Information Act states:

               (a) Any citizen denied the rights granted to him or her by this chapter
        may appeal immediately from the denial to the Pulaski County Circuit Court
        or to the circuit court of the residence of the aggrieved party, if the State of
        Arkansas or a department, agency, or institution of the state is involved, or to
                                                  1
                                     Cite as 2016 Ark. App. 137

       any of the circuit courts of the appropriate judicial districts when an agency
       of a county, municipality, township, or school district, or a private
       organization supported by or expending public funds, is involved.

               (b) Upon written application of the person denied the rights provided
       for in this chapter, or any interested party, it shall be mandatory upon the
       circuit court having jurisdiction to fix and assess a day the petition is to be
       heard within seven (7) days of the date of the application of the petitioner,
       and to hear and determine the case.

This section gives an Arkansas citizen like Hollis a right to sue a person or entity that

improperly denies the requesting party access under FOIA by filing a petition in circuit

court. The statute is admittedly silent on the precise nature of the petition that may be filed.

But Hollis’s FOIA petition took the form of a complaint, which passes muster under any

reasonable definition of the word “petition.”

       Judge Beaumont dismissed Hollis’s FOIA complaint because she concluded that the

same issues were pending before Judge Martin (in case no. CV-13-956) when Hollis filed

his FOIA complaint. Rule 12(b)(8) prohibits identical cases from proceeding between

identical parties, in different courts, within this state. See Nat’l Bank of Commerce v. Dow

Chem. Co., 327 Ark. 504, 938 S.W.2d 847 (1997). In Hollis II, we determined that the

school district’s “renewed motion for protective order” did not commence a FOIA action

and that the circuit court erred in considering the district’s Rule 26 motion because it lacked

jurisdiction to do so after the record in Hollis I had been lodged in this court. Because there

was no formal FOIA case pending before Judge Martin when Judge Beaumont dismissed

this case under Rule 12(b)(8), we hold that Hollis’s FOIA complaint should not have been

dismissed in this case pursuant to that rule.




                                                   2
                                    Cite as 2016 Ark. App. 137

       We therefore reverse the dismissal and remand this case to the circuit court so that it

may proceed in a manner consistent with this opinion.

       Reversed and remanded.

       ABRAMSON and GLOVER, JJ., agree.

       The Williams Law Group, PLC, by: Bryce G. Crawford, for appellant.

       Friday, Eldredge & Clark, LLP, by: Christopher Heller and R. Christopher Lawson, for

appellees.




                                                 3